 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeck's Inc.andFood Store Employees Union, Local347,AmalgamatedMeat Cutters and ButcherWorkmen of North America,AFL-CIO. Case9-CA-3728December 16, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn June 28, 1967, the National LaborRelationsBoard issued its Decision and Order in theabove-entitledproceeding,findingthattheRespondent had engaged in and wasengaging inunfair labor practices in violation of Section 8(a)(1)and (5) of the National Labor Relations Act, asamended, and ordered that the Respondent ceaseand desist therefrom and take certain affirmativeactiontoremedy the unfair labor practices.'Thereafter, on June 28, 1968, the United StatesCourt of Appeals for the Fourth Circuit affirmedthe Board's findings that the Respondent engaged inconduct violative of Section 8(a)(1) of the Act, butreversed the Board's findings that the Respondentrefused to bargain with the Union in violation ofSection 8(a)(5).2 The court rejected the Board'sholding that the Respondent did not have agood-faith doubt as to the Union's majority status,which was established by signed authorization cards.The court indicated that it considered "authorizationcards unreliable indicators of the desires of theemployees and that an employer is justified inentertaining a goodfaith doubt of the Union's claimwhen confronted with a demand for recognitionbased solely upon authorization cards." The courtdenied enforcement of that portion of the Board'sorder requiring the Respondent to bargain with theUnion.On June 16, 1969, the Supreme Court of theUnited States issued its opinion in this proceeding.'Although itmade clear that refusal-to-bargainviolationsmay no longer be predicated upon anemployer's subjectivemotivationwhen confrontedby a union's demand for recognition, i.e., his goodor bad faith concerning the union's majority status,the Court affirmed the Board's use of authorizationcards as a basis for establishing a union's majoritystatus and the Board's power to issue a bargainingorder based upon such showing.The Supreme Court, in setting forth generalprinciples applicable to the issuance of bargainingorders, held that the Board has authority to issuesuch orders to remedy unfair labor practices "socoercive that, even in the absence of a Section8(a)(5) violation,abargaining order would havebeen necessary to repair the unlawful effect of those1166 NLRB No. 32.'N.L R B. v. Heck's Inc.398 F.2d 337,cert. granted393 U.S. 997'N.L RB v Gissel PackingCompany,inc.. ital.395 U.S. 575.[unfair labor practices]." In addition, the Court heldthat, in cases where the unlawful conduct is lessflagrant in nature, the Board may find an 8(a)(5)violationand issue a bargaining order if "thepossibilityof erasing the effects of [the] pastpracticesand ensuringa fair election . . . by use oftraditional remedies ... is slight and ... [therefore]employee sentiment once expressed through cardswould,onbalance,bebetterprotectedbyabargaining order.."In the instant case, theBoard did not make a finding that a bargainingorder would have been necessary even in the absenceof an unlawful refusal to bargain; nor did it make afinding that, even though traditional remedies mightbeable to ensure a fair election, there wasinsufficientindicationthatanelectionwoulddefinitely be a more reliable test of the employees'desires than the authorization cards. The Courtnoted that the requisite findings of the Board tosupport a violation of Section 8(a)(5) and theissuanceof a remedial bargaining order in theinstant case were possibly implicit in its decision,but remanded the case to the Board for a specificdeterminationastowhether theRespondent'sunlawful conduct was of such a character as toconstitute a violation of Section 8(a)(5) of the Actand to warrant a bargaining order as an appropriateremedy.Thereafter, the Board issued a notice granting allparties the opportunity to file statements of positionwith respect to the matters raised by the SupremeCourt's remand. Such statements were filed by theRespondent,4 the General Counsel, and the Union.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the statements ofposition and the entire record in this proceeding inthe light of the Supreme Court's opinion and, forthe reasons set forth below, affirms its originalfindings that the Respondent violated Section 8(a)(5)and (1) of the Act by refusing to recognize andbargainwiththeUnionasthemajorityrepresentativeoftheemployees,andthatabargainingorder is necessary to effectuate thepurposes of the Act in this case.In its decision of June 28, 1967, the Board foundthat the Respondent, engaged in the followingunlawful conduct in violation of Section 8(a)(1) oftheAct:warned employees that an employee atanother store who had signed a union authorizationcard had been discharged on the spot; unlawfullyThe Respondent,prior to the issuance of the Board's notice granting allparties an opportunity to file statements of position,filed a motionfor oralargument;the General Counsel filed a memorandum in opposition thereto.In response to the Board's notice the Respondent renewed its motion fororal argument. Respondent's request for oral argument is hereby denied,as, in our opinion,this case can be fully considered on the basis of therecord herein,which adequately presents the facts necessary to make thefinding requiredby the Supreme Court's remand.180 NLRB No. 64 HECK'S INC.431interrogated and polled employees,and created animpression of close surveillance by management ofunionactivities.With respect to the 8(a)(5)allegation of the complaint, the Board found (1) thattheUnion had obtained valid authorization cardsfrom a majority of employees in an appropriate unitat the time of its demand for recognition andbargaining and (2) that the Respondent lacked agood faith doubt concerning majority status since itwas aware that the Union had achieved majoritystatus prior to unlawfully polling the employees. TheBoard concluded that the Respondent's refusal tobargain violated Section 8(a)(5) and (1) of the Actand issued a bargaining order.We are convinced after a reexamination of thefacts herein in the light of the Court's opinion, thata bargaining order is warranted. The Respondent'srelentlesscampaigntodefeattheUnion'sorganizational efforts included serious and extensiveacts of interference,restraint,and coercion againstits employees in violation of Section 8(a)(l). Theseunfair labor practices tended to destroy the Union'smajority status achieved by authorization cards andwere so flagrant and coercive in nature as torequire, even in the absence of an 8(a)(5) violation, abargainingorder to remedy their effect. We furtherfind, in the light of the above conduct that theRespondent's refusal to recognize and bargain withtheUnion violated Section 8(a)(5) and (1) of theAct. In our view, it is unlikely that the effect ofthese unfair labor practices could be neutralized byconventional remedies which would ensure a fairelection.We therefore find that the employees'desires as expressed through the authorization cardsare a more reliable measure of their stand on theissue of representation and that the policies of theAct will be better effectuated by the issuance of abargainingorder.Accordingly,we affirm theprevious findings as modified herein and shall affirmthe remedy provided in the original Decision andOrder.SUPPLEMENTAL ORDERIn view of theforegoing,and onthe basis of therecord as a whole, the National Labor RelationsBoardaffirms its Order of June 28, 1967, in thisproceeding.